Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.  Claims 1-20 are currently pending and have been considered below.
	
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 © or 1.321 (d) may be used to overcome an actual or provisional rejection based on 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/Quidance/eTD-info-l.isp.
6.	Claims 1,9 and 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (US 10,749,743 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of instant application 16/930,006 claims 1, 9 and 15 correspond to elements of claim 1 of the U.S. Patent No. U.S. Patent No. (US 10,749,743 B2). The above claims of the present application would have been obvious over claim 1 of 
Instant application 16/930,066
U. S. Patent No. (10,749,743)

1.A method for upgrading a version of a service across a plurality of computing nodes, said method comprising: 

instructing a host device to: 
pre-spawn a number of 
first host processes configured to provide a first version of the service in the plurality of computing nodes; and 
pre-spawn a number of 
second host processes configured to provide a second version of the service in the plurality of computing nodes, 

wherein the number of first host processes and the number of second host processes are defined in a first scaling constraint and are each greater than or equal to one, 
wherein the host device pre-spawns the second host processes in each of the plurality of computing nodes by: 

identifying a host process of the first host processes that is unbound from a client session; 

terminating the identified host process; and 

pre-spawning a second host process that provides the second version of the service based on termination of the identified host process; and 

in response to receiving an indication that each of the second host processes in the plurality of computing nodes is operating properly, 

instructing the host device to decrease the number of first host processes and to increase the number of second host processes in the plurality of computing nodes as defined in a second scaling constraint.



1. A method for upgrading a version of a service, said method comprising:


instructing a host device to:
pre-spawn a number of first host processes configured to provide a first version of the service in a computing node; and
pre-spawn a number of second host processes configured to provide a second version of the service in the computing node, 

wherein the number of first host processes and the number of second host processes are defined in a first scaling constraint and are each greater than or equal to one,

 
wherein the host device pre-spawns the second host process by:


identifying a host process of the first host processes that is unbound from a client session;

terminating the identified host process; and

pre-spawning a second host process that provides the second version of the service based on termination of the identified host process; and

in response to receiving an indication that each of the second host processes is operating properly, 


instructing the host device to decrease the number of first host processes and to increase the number of second host processes as defined in a second scaling constraint.




Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/11/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/SARGON N NANO/Primary Examiner, Art Unit 2443